﻿Mr. President, my delegation has great pleasure in seeing you presiding over this Assembly. Your country, the United Republic of Tanzania, and mine are neighbours, but our peoples are not simply neighbours: they are one people. They have a common history, language and culture and, without any doubt, common aspirations. We therefore truly share in full the pride of having one of our brothers receiving this honour from the international community in recognition of the great personal qualities of leadership and devotion which he has always demonstrated at the United Nations.
113.	I wish to pay a tribute also to the outgoing President, Ambassador Indalecio Lievano of Colombia, for the distinguished service he rendered to this Organization during his presidency. I was honoured to serve as one of his Vice-Presidents and I know the skills and devotion he brought to the job.
114.	The past year has also seen more and varied initiatives by the Secretary-General in dealing with the many problems that call for the attention of this Organization. Mr. Waldheim's extensive travels to the problem areas to see for himself and render assistance deserve commendation and encouragement.
115.	This Organization has continued to grow in size and complexity. The demands on its staff are always increasing. We believe its internal institutional problems and staff pressures are bound to increase, and it is our hope that these problems will receive constant attention to avoid the recurrence of the disruption we experienced last year.
116.	We take pleasure in welcoming Saint Lucia as a new Member whose application we were proud to sponsor. It is our hope that the remaining pockets of colonialism and other problems that stand in the way of the universal membership of the United Nations will be eliminated in the coming months.
117.	Perhaps I should explain why the Minister for Foreign Affairs is not delivering this statement this year. Our democratic system of government requires that those who represent the people in the legislature and in the Government should surrender their mandates every five years and submit themselves to a competitive electoral process. The President of the Republic, His Excellency Mr. Daniel Arap Moi, has dissolved parliament, which includes the President himself as well as the Ministers, and has called for general elections on 8 November, which explains why my Minister is too busy in this constituency to be in New York this week.
118.	I wish now to join others who have drawn the attention of the international community to the areas of tension which continue to threaten international peace and security. The situation in southern Africa has deteriorated over the past year. In Southern Rhodesia a puppet regime was installed earlier this year despite many voices of warning that it would not provide a solution to the basic problems of that British colony. The puppet regime has behaved no better than its master, the racist minority regime. The military forces of Southern Rhodesia, which are in any case not under the control of the puppet Government, have continued to mount aggressive raids against the neighbouring States. The violence has increased both outside and inside Southern Rhodesia, and the loss of human life and the suffering of the ordinary people have reached levels no one could have foreseen a year ago. The only bright spot in the miserable story of that colony is the agreement of the racist regime and its puppet to negotiate a settlement with the freedom fighters under the leadership of the administering Power. Clearly everyone's hope is fixed on the current negotiations now in progress at the Rhodesia Constitutional Conference in London, and my delegation can only encourage everyone involved to seek a permanent solution to the problem of decolonizing Southern Rhodesia now. This looks like the last chance for a peaceful settlement. The consequences of failure now are too ghastly to contemplate.
119.	The problem of Namibia persists. The racist regime of South Africa has finally implemented its version of the "internal settlement". It has accomplished its objective through the transfer of political and administrative power to the puppet Constituent Assembly it had earlier installed in the capital of Namibia. By taking this action, South Africa has clearly demonstrated its arrogance in rejecting a compromise formula which could have brought independence to Namibia through peaceful means.
120.	The introduction of "internal settlement" was implemented at a time when South Africa was engaged in protracted negotiations with the five Western Powers. It is now clear to the whole world that South Africa used the negotiations merely to buy time while preparing its own plans. Kenya has always warned that the racist regime cannot and should not be trusted. The negotiations are quite clearly being used to buy time for South Africa to carry out its plans to install and entrench a puppet regime in Namibia. It is now possible to conclude that the United Nations effort to solve the problem of Namibia peacefully has been frustrated by South Africa. In our view, therefore, the United Nations should take decisive action to end South Africa's illegal occupation of Namibia. We must call on the Security Council to impose mandatory economic sanctions against South Africa.
121.	While on the question of decolonization, we must express the hope that Morocco will quickly find a way of co-operating with the OAU to end the problem of Western Sahara through the exercise of the right to self-determination by the people of that Territory. We cannot see any viable alternative open to Morocco. Therefore it is our duty to encourage Morocco to take the bold decisions required now, rather than later.
122.	The problem of the policies of apartheid of South Africa is bound to continue to call for determined and sustained action by this Organization and all right- thinking people in the world. It is a crime against humanity that needs to be eliminated from human society before it spreads its destructive cells, as cancer does in the human body. This Organization must continue to lead the way in the fight against apartheid and initiate measures calculated to bring about change in South Africa. We must always remember that over 20 million of our brothers and sisters in South Africa continue to suffer under this inhuman system and that we have a responsibility and a duty to help them win their freedom.
123.	Now I should like to refer to the situation in the Middle East. While we note current efforts to solve the problems of that troubled area, we should reaffirm out total commitment to the full implementation of Security Council resolutions 242 (1967) and 338 (1973), while recognizing that the Palestinian people must be a party to any durable peace settlement. Failure to do so will only perpetuate a situation that endangers international peace and security. We have consistently expressed our view that three conditions must be satisfied if the problem of the Middle East is to be solved. These are: first, the withdrawal of Israel from all Arab lands occupied since 1967; secondly, recognition of the right of all States in the region to live in peace within recognized boundaries in accordance with the relevant resolutions of the Security Council; and, thirdly, the recognition of the right of the Palestinian people to an independent and sovereign homeland.
124.	We believe that efforts that overlook these basic requirements, whatever the motivations may be, are bound to fail. It is for this reason that we would urge all concerned to be realistic and go the whole distance rather than take half measures that may only serve to complicate the situation.
125.	The problem of Cyprus continues to cause anxiety since little progress has been achieved in resolving it during the past year. We continue to believe that, if left alone, the people of Cyprus would be capable of resolving their differences. However as long as one section of the population continues to rely on aggressive external support, the chances of developing the climate of cooperation and accommodation which is needed for fruitful negotiations will remain slight. We believe the willingness of the Government of Cyprus to discuss the establishment of a federal form of government in Cyprus is a step forward which should lead to the solution of the problem. We would therefore encourage and support further initiatives in that direction, and hope the Secretary-General will report more progress in the months ahead.
126.	The tenth special session of the General Assembly, devoted entirely to disarmament, was an important factor in the long but slow effort to achieve disarmament. It gave us the opportunity to examine more critically all aspects of disarmament and to draw from that examination a comprehensive disarmament programme that, if implemented, would lead to a more secure world, free from nuclear weapons and other weapons of mass destruction.
127.	From the time of the establishment of the United Nations, whose birth coincided with the first explosion and use of nuclear weapons, the world body has pressed Member States to heed the danger involved in an unchecked arms race. That request has not been heeded and, as a result, we are faced with the grim picture of escalation and proliferation in the manufacture of those horrible weapons. The first Disarmament Decade, which was declared by the General Assembly in 1969, is now coming to an end—and yet the international community has done very little to check the arms race. The end of the Decade finds the world faced with economic problems that are closely linked in many ways to the arms race. The arms race is a waste of scarce economic resources that no country can afford to ignore and in many cases it has reached absurd levels. It is reported that last year alone 48 nuclear-weapon tests were carried out. That is nearly one test per week. There is clearly an urgent need for a comprehensive nuclear test ban covering all environments. The Committee on Disarmament in Geneva should at its annual session in 1980give priority to the consideration of, and meaningful negotiations on, a comprehensive test-ban treaty. We believe that if that is done, it will be an important step towards the eventual ban of all nuclear-weapon tests and the total destruction of all stockpiles of nuclear weapons. The accumulated experience of human history shows quite clearly that if we do not end this mad rush to manufacture more and more terrible weapons of destruction, we are headed for self-destruction and the annihilation of human civilization. It does not make any sense, nor is it logical, to spend $400 billion annually on the manufacture of armaments when inadequate re-sources are devoted to economic development and the social welfare of people everywhere.
128.	The progress of negotiations on a convention on chemical weapons in the Committee on Disarmament in Geneva was very slow indeed. Kenya is disappointed that some States members of the Committee on Disarmament did not appear ready to start concrete negotiations on the item. We hope that those States will take a positive approach when the Committee resumes its negotiations early next year.
129.	The need to build and strengthen trust and confidence among nations is urgent and imperative and Kenya stands ready and willing to play its part. The time has come for the adoption by this Assembly of a convention that would guarantee the security of non- nuclear-weapon States against the use or threat of use of nuclear weapons, as a first step on the road to strengthening international understanding.
130.	While on the subject of disarmament, my delegation continues to support the establishment of the Indian Ocean as a zone of peace. There has been no progress in the preparations for a conference to further this declared goal, since the two Powers most directly concerned have not yet played their part. We trust that there will be a change of heart in the months ahead, to allow negotiations to be undertaken for the establishment of a zone of peace in the region. Success in that effort would itself be a contribution to the larger effort for disarmament.
131.	I wish to turn now to the subject of the ongoing negotiations at the Third United Nations Conference on the Law of the Sea. We consider that the time has come for the Conference to conclude its work. It has now taken it more than 10 years to conduct negotiations but no convention or treaty has emerged from its deliberations. Although Kenya recognizes the intricate nature of the issues involved, that is not to say that negotiations should go on for ever. We would therefore appeal to all concerned to make a deliberate effort to reach agreement at the next session of the Conference and to present to us an authoritative instrument to facilitate the orderly exploitation of the vast resources of the sea.
132.	Last year, we learned that the Conference was about to conclude its work at the session to be held this year. We were therefore disappointed to learn that that did not prove possible. However, we note from the results achieved thus far that the time was well spent. We wish to reiterate our sincere belief that the next two sessions of the Conference will mark an end to the negotiations and that a draft convention will soon be submitted to this body for adoption. We have noted with appreciation the progress made in the various negotiating groups. It appears that most of the areas of" disagreement have been the subject of more or less successful negotiations, thus paving the way for an eventual agreement on the issues involved. The Kenyan delegation to the next session of the Conference will therefore seek to persuade other delegations that the work of the Conference should be concluded without any further delay because we believe it is possible to conclude the work in the coming year.
133.	The world economic scene continues to be unstable and threatening to the survival of many economically small nations. The progress of the negotiations in the United Nations and in other international forums towards the achievement of the New International Economic Order has been very disappointing. Most developed countries appear to approach the North- South dialogue without any enthusiasm. The fifth session of UNCTAD held in Manila in May 1979, ended in complete failure, to the great disappointment of the developing countries. To date, no substantive agreements have been reached on the creation of an Integrated Programme for Commodities, despite the commitments entered into at the fourth session of UNCTAD, held at Nairobi in 1976. The Preparatory 

Committee for the New International Development Strategy has so far not achieved positive results in its work. The list of such failures is long and I could go on enumerating them.
134.	We consider that the international community should resolve to tackle these problems with determination in the months ahead if progress and agreement are to be attained.
135.	My delegation supports the move to transform UNIDO into a specialized agency. This transformation should enable UNIDO to carry out its mandate more effectively. We hope that the Third General Conference of UNIDO, to be held in New Delhi next January, will elaborate concrete measures for the accelerated and effective implementation of the Lima Declaration and Plan of Action within a specified time-frame.
136.	I wish now to turn to the question of science and technology. We believe that science and technology should be directed towards improving the quality of life by enriching the social, economic and cultural needs of man and fostering the development and rational utilization of natural and human resources. Bearing this in mind, my Government supported fully the United Nations Conference on Science and Technology for Development, held in Vienna in August this year. Although the Conference did not meet all our expectations, it made a significant contribution to the continuing effort to deal with the question of science and technology for development. The decision of the Conference to create an Intergovernmental Committee on Science and Technology for Development was a major step in itself. If this is followed vigorously by the projected study by the intergovernmental group of experts on all relevant arrangements for the operation of that Committee, we have no doubt that a suitable framework for international co-operation in this field will have been established. My delegation regrets, however, that the Vienna Conference did not reach agreement on other important issues to which the developing countries attached great importance. I sincerely hope that the Intergovernmental Committee on Science and Technology for Development which this Assembly will be called upon to establish formally will be charged with the duty of continuing the discussions and negotiations on the remaining issues.
137.	The transfer of technology to developing countries is of crucial importance to the economic and industrial development of those countries. There is an imperative need to strengthen the indigenous technological capabilities of the developing countries in order to accelerate the process of their technological transformation and development, while increasing the international flow of all forms of technology on favourable terms. The developed countries should facilitate the acquisition, adaptation, development and application of technology to development by the developing countries in order to speed up their economic development. These measures cannot be achieved without the full co-operation of the developed countries at all levels. My Government has established a national centre which serves as a focal-point for monitoring and co-ordinating national and international activities in the field of technology, including those relating to the serious problem of reverse transfer of technology.
138.	While noting with appreciation the efforts made so far to resolve the remaining issues in the negotiations within the United Nations Conference on an International Code of Conduct on the Transfer of Technology, my delegation expresses grave concern at the lack of political will which explains the very slow progress made in negotiations so far.
139.	 The United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires last year, demonstrated very clearly that the developing countries have the ability and willingness to co-operate in many areas of mutual interest to them and that they can utilize their own resources to the maximum and to the mutual benefit of their peoples. It is my hope that the United Nations system as a whole will support the developing countries in their endeavours in this field. My delegation would like to reaffirm our conviction that economic co-operation among developing countries is a vital element in the over-ail effort towards the establishment of the New International Economic Order. There is plenty of scope for co-operation among developing countries in trade and technology, and it is our sincere hope that there will be more evidence of this in future.
140.	My Government views with grave concern the current energy crisis, which threatens the entire world community. We should have taken notice after the crisis of 1973/1974 that world petroleum supplies would soon be depleted and that it was therefore necessary to make greater use of alternative sources of energy. The oil-importing countries should have taken steps to develop their indigenous energy resources more urgently. We have for several years now felt that the international community should convene a conference on new and renewable sources of energy in order to deal with this global problem. The General Assembly wisely decided at its thirty-third regular session last year to convene the United Nations Conference on New and Renewable Sources of Energy in 1981, I hope that my Government's offer to play host to that Conference in Nairobi will receive favourable response from this Assembly.
141. In conclusion, I should like to state that, despite the many problems that face the world community today, the future is bright. It is not possible to look back to a past when it was possible for so many nations to gather as we do today in this forum to discuss and plan what actions to take jointly to solve problems that face man. When all else looks frustrating one must pause and recognize that there was never a time like this in the history of man. We must be realistic, and if we are we cannot help but be filled with optimism for the future.